Citation Nr: 0833918	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  07-07 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE


1.	Entitlement to an increased rating for post operative 
residuals of a right navicular fracture in excess of 10 
percent prior to October 1, 2004 and in excess of 20 
percent from October 1, 2004 to April 1, 2007.

2.	Entitlement to an increased rating for post operative 
residuals of a right navicular fracture in excess of 30 
percent from April 1, 2007.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served most recently on active duty from June 
1999 to September 2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.  


FINDING OF FACT

During the appeal period, veteran's post operative residuals 
of a right navicular fracture is manifested by limitation of 
motion with pain which is productive of severe overall 
impairment; there is no evidence showing loss of use of the 
right foot.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for post operative 
residuals of a right navicular fracture for the period prior 
to April 1, 2007 are met.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.71a, Diagnostic Codes 5024, 5271, 5284 (2007).

2.  The criteria for a rating in excess of 30 percent for 
post operative residuals of a right navicular fracture on or 
after April 1, 2007 are not met.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.71a, Diagnostic Codes 5024, 5271, 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  In addition, the Court has 
determined that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. 
West, 12 Vet. App. 119, 126 (1999)).  In this case staged 
ratings are warranted.

The RO initially evaluated the veteran's post operative 
residuals of a right navicular fracture under 38 C.F.R. § 
4.71a, Diagnostic Code 5024-5271.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen.  In the selection of code numbers, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  In this way, the exact source of each rating can 
be easily identified.  

The diseases under Diagnostic Codes 5013 through 5024 will be 
rated on limitation of motion of affected parts as 
degenerative arthritis.  Although these disabilities are to 
be rated as degenerative arthritis (Diagnostic Code 5003), 
Note (2) to Diagnostic Code 5003 provides that the 20 percent 
and 10 percent ratings based on X-ray findings with no 
limitation of motion of the joint or joints will not be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.  38 C.F.R. § 4.71a.  

Diagnostic Code 5271 provides ratings based on limitation of 
extension of the ankle.  Moderate limitation of motion of the 
ankle is rated as 10 percent disabling; and marked limitation 
of motion of the ankle is rated as 20 percent disabling.  38 
C.F.R. § 4.71a.  Normal ranges of motion of the ankle are 
dorsiflexion from 0 degrees to 20 degrees, and plantar 
flexion from 0 degrees to 45 degrees. 38 C.F.R. § 4.71, Plate 
II.

In a May 2006 rating decision, the RO re-characterized the 
rating code used to describe the service- connected 
condition.  The RO cited 38 C.F.R. § 4.71a, Diagnostic Code 
5024-5284.  Diagnostic Code 5024 refers to tenosynovitis.  
Diagnostic Code 5284 refers to foot injuries, other. 

Diagnostic Code 5284, for foot injuries-other, provides 
evaluations of 10, 20, and 30 percent for moderate, 
moderately severe, and severe injuries of the foot 
respectively.  With actual loss of the use of a foot, the 
evaluation is 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.

History and Analysis

The veteran was granted service connection for right 
navicular fracture and assigned a 10 percent rating in an 
April 2002 rating decision.  The veteran submitted a claim 
for an increased rating in May 2004.  The veteran was granted 
increased ratings of 20 percent from October 1, 2004 and 30 
percent from April 1, 2007.  The veteran also received 
temporary total ratings based on the need for convalescence 
following surgeries from June 16, 2004 to October 1, 2004, 
from December 2, 2005 to May 1, 2006 and from February 26, 
2007 to April 1, 2007.  

The veteran complained of chronic and persistent foot pain in 
early 2004.  Private medical records from March to June 2004 
reveal an MRI that showed a subchondral cyst and partial 
tendon tear with evidence of arthritis.  A VA examiner in 
June 2004 noted that the veteran was scheduled for surgery 
the following day to relieve chronic pain in his right foot.  
The examiner diagnosed tarsonavicular arthrosis with 
degenerative arthritis of navicular bone of the proximal 
right foot.  Examination of the right ankle revealed 15 
degrees of dorsiflexion, 30 degrees of plantar flexion with 
pain in the proximal foot on the range of motion of the right 
foot.  There was tenderness on the plantar aspect of the 
foot.  The veteran had limitation in prolonged standing, 
walking, running or jogging due to the pain.  The examiner 
noted that the there was no evidence of limitation due to 
further loss of motion, incoordination, weakness or flare-up.  
The veteran underwent surgery for his residuals of a right 
navicular fracture at a private medical facility in June 
2004.  

Private treatment records show that the veteran could return 
to work between the end of September 2004 and the beginning 
of October 2004.  The veteran continued to experience pain in 
his right foot.  A February 2005 VA examiner noted that the 
veteran complained that pain had returned in his foot, an 
intermittent but daily pain.  When flare-ups occurred they 
lasted between six to eight hours in duration.  The veteran 
used a cane/walker intermittently for assistance and was able 
to engage in the basic activities of daily living without 
limitation.  The veteran could normally walk only 1.5 blocks 
before having to stop due to pain from his flare-ups.  The 
examiner noted the veteran had -5/5 motor strength in plantar 
flexion and dorsiflexion.  On palpation he had severe 
tenderness to deep palpation in the area around his right 
foot scar.  The veteran had dorsiflexion of the foot of 15 
degrees further limited passively and actively by pain and 
weakness.  With pain being the major functional impact, he 
showed plantar flexion of 25 degrees further limited by pain 
actively and passively as well as weakness with pain being 
the major functional impact.  His inversion and eversion were 
20 degrees and 10 degrees, respectively, further limited by 
pain and not by fatigue or weakness.  A CT scan showed 
midbody osteoporosis in the talus and calcaneus and 
talocalcaneal degenerative changes.  Also shown were superior 
and inferior calcaneal spurs and sagittal and coronal 
reconstructions that confirmed a prior fracture of the 
navicular bone with a fibrous nonunion fragment causing some 
irritation and bone contusion.  

Private treatment records from later in 2005 indicate that 
the veteran continued to complain of discomfort to the 
talonavicular join with ambulation and increased activity.  
The veteran underwent a surgical procedural in December 2005 
where a bone stimulator for right talonavicular arthrodosis 
was inserted.  In January 2006, the veteran underwent another 
procedure to remove the bone stimulator because of pain.  

An April 2006 VA examiner noted that the veteran continued to 
have intermittent pain without swelling in the right foot, 
especially on strenuous activity, eased by soaking and 
medication.  Examination of the right foot showed well-healed 
surgical incisions.  There was mild local swelling, but no 
heat or erythema.  All digits had a normal range of motion 
and the arch was well preserved.  The fracture was clinically 
well healed.  Range of motion of the veteran's ankle showed 
dorsiflexion 20 degrees, plantar flexion of 40 degrees.  
Inversion was normal and eversion was mildly to moderately 
diminished.  The examiner noted that the veteran arose and 
stood normally.  The veteran used a cane to ambulate and 
appeared to require it for distances.  His gait showed a mild 
to moderate limp to the right.  The veteran could not hop on 
his right foot.  X-rays, CAT scan and MRI of the right foot 
and ankle showed hardware with mild degenerative changes.  
The examiner diagnosed traumatic arthritis, right foot, 
status post fracture and surgery times three.  There was 
evidence of mild weakened movement and excess fatigability.  
Flare-ups of pain occurred daily and were of moderate 
severity and duration.  There was no evidence of any 
additional limitation of motion or functional impairment 
during flare-ups.  No ankylosis was noted.  The examiner 
opined that there is evidence that the veteran's foot problem 
interferes mildly to moderately with his general functional 
ability. 

Private treatment records noted in June 2006 that the veteran 
reported increasing pain and soreness where screws were 
located.  In September 2006, the veteran was noted to have a 
positive Tinel's sign and was given a cortisone shot for the 
pain.  The veteran was referred for EMG testing in October 
2006 because of complaints of burning pain and numbness in 
the toes.  An October 2006 report showed that the veteran 
reported having sharp, burning and piercing pain in the 
medial aspect of the ankle that radiates over the dorsum of 
the foot.  The veteran also complained of paresthesias in the 
right medial ankle.  Examination revealed decreased sensation 
throughout the lower right extremity and motor strength 
testing was 5 out of 5.  Tinel's sign at the tarsal tunnel 
was shown to cause parathesias into the great toe.  EMG 
testing showed right medial plantar nerve compression at the 
ankle level due to tibial abductor hallucis muscle 
contraction due to pain.  

A February 2007 private operative report showed that the 
veteran underwent an external neurolysis of the right medial 
plantar nerve at the ankle.  There were no complications and 
the postoperative diagnosis was compression of the right 
medial plantar nerve at the ankle level.  

A February 2008 VA examiner noted that the veteran complained 
of persistent pain that was a burning and sharp stabbing-like 
pain on the medial dorsal and lateral aspects of the right 
foot below the ankle as well as symptoms of paresthesias and 
tingling through tat same distribution.  He denied any 
weakness or lack of endurance, but some fatigability with 
chronic use.  The veteran described flare-ups that occurred 
once a day, six days a week that lasted about an hour.  These 
flares did provide a significant amount of additional 
limitation.  His symptoms affected his daily life in that 
when his symptoms occurred he had to get off his feet, take 
medication and stop what he was doing.  On examination, there 
was no evidence of edema, erythema, joint pain or skin or 
vascular changes.  There was no evidence of instability or 
weakness.  Neurogenic pain was found with palpation to the 
medial aspect of the right foot that radiated up to the knee.  
The veteran's gait was normal, but weight bearing shifting 
was noted.  Range of ankle motion for plantar flexion was 0 
to 45 degrees normal and dorsiflexion was 0 to 20 degrees 
normal.  There were no functional limitations while standing 
or walking during the examination.  The diagnosis was 
neuralgia and neuropathic pain of the right foot concerning 
for deep peroneal involvement.  There was additional 
limitation resulting from the foot pathology.  The veteran's 
symptoms of pain affected and reduced his foot function and 
impacted his daily activities.  

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
on repetitive use and during flare-ups is demonstrated, and 
those factors are not contemplated in the relevant rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see 38 C.F.R. §§ 4.40, 4.45, 4.59.

After a full review of the record, including the medical 
evidence and the assertion of the veteran, the Board 
concludes that a 30 percent rating, but no more is warranted 
for the entire appeal period.

The medical evidence shows that the veteran has limitation of 
motion and pain associated with the right foot disability.  
In June 2004, the veteran's right ankle revealed 15 degrees 
of dorsiflexion, 30 degrees of plantar flexion with pain in 
the proximal foot on the range of motion of the right foot. 

In February 2005, the veteran had dorsiflexion of the foot of 
15 degrees further limited passively and actively by pain and 
weakness.  With pain being the major function impact, he 
showed plantar flexion of 25 degrees further limited by pain 
actively and passively as well as weakness with pain being 
the major functional impact.  His inversion and eversion were 
20 degrees and 10 degrees, respectively, further limited by 
pain and not by fatigue or weakness.  In September 2006, the 
veteran was noted to have a positive Tinel's sign and was 
given a cortisone shot for the pain.  In October 2006 EMG 
testing showed right medial plantar nerve compression at the 
ankle level due to tibial abductor hallucis muscle 
contraction due to pain.

Given the objective evidence of limitation of motion due to 
pain, the veteran's post operative residuals of a right 
navicular fracture most closely approximate a severe rating 
under DC 5024-5284.  

The veteran's 30 percent rating for his post operative 
residuals of a right navicular fracture is based on a severe 
foot injury under Diagnostic Code 5024-5284.  A higher, 40 
percent, rating under this diagnostic code would require the 
veteran to have actual loss of the use of a foot.  The 
medical evidence does not show that the veteran has such 
actual loss of the use of his right foot during the entire 
appeal period.  The January 2004 VA examination report noted 
that the veteran had limitation in prolonged standing, 
walking, running or jogging due to pain without an indication 
of loss of use of the right foot.  Similarly, private 
treatment records and VA examination reports  between 
September 2004 and February 2008 do not show loss of use of 
the right foot.  Most recently in February 2008, the VA 
examiner reported the veteran's symptoms of pain affected and 
reduced his foot function but did not indicate loss of use of 
the right foot.  The Board has considered other applicable 
rating criteria.  There is no evidence of ankylosis of the 
right foot which would warrant a higher rating under 
Diagnostic Code 5270.  Therefore, the Board finds that an 
increased rating in excess of 30 percent is not warranted.   
See Hart v. Mansfield, supra. (2007).  

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Federal Register 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran provided notice of his and VA's respective 
responsibilities, and of the evidence needed for assignment 
of a higher disability evaluation for the veteran's service-
connected disability by a letter in May 2004.  The February 
2007 SOC and June 2008 supplemental SOC explained what 
specific regulatory provisions govern his post operative 
residuals of a right navicular fracture and why the increased 
rating claim remained denied.  

A March 2006 letter informed the veteran that he had to 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability, that if an increase in disability was found, a 
disability rating would be determined by applying relevant 
diagnostic codes which typically provide for a range in 
severity of a particular disability from 0 percent to as much 
as 100 percent depending on the disability involved, and 
provided examples of the types of medical and lay evidence 
that the veteran could submit or ask VA to obtain that are 
relevant to establishing entitlement to increased 
compensation.  One such example was statements from employers 
regarding how the condition affects the ability to work.  A 
May 2008 letter also informed that veteran that he could 
submit evidence such as specific test or measurement results, 
such as pulmonary function tests for certain respiratory 
ailments, treadmill exercise tests for certain types of ear 
disease, audiometric tests for hearing loss, optometric tests 
for visual loss, and range of motion tests for some joint or 
muscle conditions.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).

The Board finds that despite any deficiency in providing 
notice required by Vazquez-Flores, the veteran is not 
prejudiced in this matter.  He was given the rating criteria 
for his post operative residuals of a right navicular 
fracture in the rating decisions, statement of the case and 
supplemental statement of the case.  The veteran described 
how the disability impacted his daily activities or 
employment in his February 2007 substantive appeal and well 
as during the June 2004, February 2005, April 2006 and 
February 2008 VA examinations.  Consequently, it is 
demonstrated that he had actual notice of the specific rating 
criteria for the disability, and why a higher rating had not 
been assigned, as well as an opportunity to present evidence 
and argument to support a higher rating.  The Board concludes 
that VA has met its duty to notify the veteran concerning his 
claim.

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his service treatment records, as well as 
VA treatment records.  VA has obtained private medical 
records identified by the veteran.  The veteran was also 
given VA examinations in connection with the claim.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Neither the 
veteran nor his representative has indicated that there are 
any available additional pertinent records to support the 
veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

A 30 percent rating, but no more, prior to April 1, 2007 is 
granted for the service-connected post operative residuals of 
a right navicular fracture, subject to the legal authority 
governing the payment of compensation benefits.

A rating is excess of 30 percent from April 1, 2007 for the 
service-connected post operative residuals of a right 
navicular fracture is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


